Citation Nr: 0317926	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-18 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for submandibular 
sialoadenitis as secondary to the service connected 
disability of sarcoidosis.

2.  Entitlement to service connection for a disability 
manifested by ear infections as secondary to the service 
connected disability of sarcoidosis. 

3.  Entitlement to service connection for blepharitis as 
secondary to the service connected disability of sarcoidosis. 

4.  Entitlement to service connection for sinusitis as 
secondary to the service connected disability of sarcoidosis. 

5.  Entitlement to service connection for a disability 
manifested by joint pain as secondary to the service 
connected disability of sarcoidosis.

6.  Entitlement to service connection for a disability 
manifested by nausea as secondary to the service connected 
disability of sarcoidosis.

7.  Entitlement to service connection for a disability 
manifested by trembling of the hands as secondary to the 
service connected disability of sarcoidosis.

8.  Entitlement to service connection for a disability 
manifested by rash as secondary to the service connected 
disability of sarcoidosis.

9.  Entitlement to service connection for headaches as 
secondary to the service connected disability of sarcoidosis.

10.  Entitlement to an initial disability rating in excess of 
30 percent for depressed mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1962 to September 
1970.  The veteran may have had an additional period of 
service during the Persian Gulf War, however this has not 
been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  The veteran filed a timely notice of 
disagreement and in August 2000, a statement of the case was 
issued.  In September 2000, the veteran filed a statement, 
which the RO considered to be a timely substantive appeal as 
to the issue of entitlement to an initial disability rating 
in excess of 30 percent for depressed mood disorder.  
Thereafter, in May 2002, the RO issued a supplemental 
statement of the case (SSOC) as to the issues above and 
informed the veteran that he had one year from the date of 
the SSOC to perfect his appeal as to all of the issues other 
than the issue of entitlement to an initial disability rating 
in excess of 30 percent for depressed mood disorder.  In 
April 2003, the veteran's representative listed the issues on 
appeal as the issues listed in the SSOC, therefore, this can 
be considered a substantive appeal as to these issues.  As 
such, the current issues on appeal are as noted on the title 
page.

Currently, the certifying RO is the Columbia, South Carolina 
RO.  


REMAND

In July 2003, the veteran indicated, in correspondence to the 
Board, that he wanted a video teleconference hearing at the 
RO before a Veterans Law Judge of the Board.  Video 
conferencing hearings are scheduled by the RO.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran and his 
representative should be notified of the 
time and place to report.  If he desires 
to withdraw that hearing request, he 
should do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




